Citation Nr: 0529733	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the right hip.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
internal derangement of the right knee joint.

3.  Entitlement to service connection for status post right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Service connection for degenerative joint disease of the 
right hip denied by the RO in a separate rating decisions 
dated in March 1991.  The veteran did not appeal the 
decision.

2.  The evidence submitted since the RO's decision of March 
1991 is cumulative in nature and does not need to be 
considered to fairly decide the merits of the claim.  

3.  Service connection for a right knee disability was denied 
by the Board decision of July 1998.  

4.  The evidence submitted since the Board's decision of July 
1998 is cumulative in nature and does not need to be 
considered to fairly decide the merits of the claim.  

5.  Status post right inguinal hernia was not manifest during 
service and is not attributable to service.




CONCLUSION OF LAW

1.  The March 1991 rating decision, which denied service 
connection for degenerative joint disease of the right hip, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).

2.  The evidence received since the March 1991 rating 
decision, which denied service connection for degenerative 
joint disease of the right hip, is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

3.  The July 1998 Board decision, which denied service 
connection a right knee disability, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

4.  The evidence received since the July 1998, which denied 
service connection for a right knee disability, is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).

5.  Status post right inguinal hernia was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for reopening the claims for service connection 
for internal derangement of the right knee and degenerative 
joint disease of the right hip, and service connection for 
status post right inguinal hernia.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC) and the supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letters of March 2001, January 2004 and April 2005 
explained the evidence necessary to establish entitlement.  
In addition, the letters described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in January 2002.  The basic elements for establishing service 
connection have remained unchanged despite the changes in the 
VCAA.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  However, the Board notes that the initial 
rating decision was issued prior to the enactment of the 
VCAA.  Obviously, the VA could not comply with a law that was 
not yet in existence.  Furthermore, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the veteran was informed of the 
evidence needed to substantiate his claims in the VCAA 
letters and was asked to "send the evidence [the RO] 
needs."  Thus, the Board finds that the letter as a whole 
complies with the requirements of the "fourth element" and 
that each of the four content requirements of a VCAA notice 
has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record contains the appellant's service 
medical records and private medical, the veteran was afforded 
RO hearings.  The Board notes that the transcript of the July 
2002 DRO hearing has not been located and therefore has not 
been associated with the claims file.  However, the RO in a 
letter dated in April 2005 informed the veteran of the 
missing transcript and asked the veteran if he wanted another 
hearing.  The veteran did not respond to the letter.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

New and Material Evidence

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  The Board 
notes that the legal standard of what constitutes "new and 
material" evidence was amended on August 29, 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

A.  Internal derangement of the right knee joint.

The Board, in a decision dated in July 1998, denied reopening 
the claim for service connection for a right knee disability 
because the evidence showed that the condition existed prior 
to service and no new evidence had been submitted to show 
that the disability was incurred in service or was aggravated 
by service.  This decision was final.  At the time of the 
decision the record included the service records, the 
veteran's claim, hearing testimony, school records, lay 
statements and outpatient VA medical records.  

The July 1998 Board decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1998 decision.

The Board has made a careful review of the record.  Evidence 
submitted since the July 1998 decision includes testimony at 
a DRO hearing of July 2002.  Although transcripts of the DRO 
hearing held in July 2002 are not of record, the SSOC of July 
2002 discussed the testimony given therein.  The veteran had 
previously testified at a Travel Board hearing held in 
November 1993.  At both hearings the veteran testified that 
he injured his knee while playing football on the great Lakes 
Naval Football Team.  He also testified that he did not 
remember having major knee problems prior to entering service 
and that he left service because of the injury.  He also 
stated that he had not received treatment until many years 
after service.  However, the veteran's allegation that he 
injured his knee while in service had been considered at the 
time of the prior denial.  Therefore, the testimony is not 
new evidence.  No other evidence of a nexus to service or 
aggravation of an existing injury while in service was 
submitted.  Therefore, the Board finds that there is no new 
and material evidence of record.  See Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).  Accordingly, the claim is not 
reopened. 

B.  Degenerative joint disease of the right hip.

The RO, in a decision dated in March 1991 denied the claim 
for service connection for degenerative joint disease of the 
right hip because there was no diagnosis of degenerative 
joint disease of the hip during service, or at anytime until 
1990, about 45 years following separation from service.  At 
the time of the decision the record included the service 
records, the veteran's claim, hearing testimony, school 
records, lay statements and outpatient VA medical records.

The veteran was informed of the decision and his right to 
appeal.  He did not appeal within a year of the date of 
notification.  Therefore the decision is final.  The March 
1991 rating decision was final based upon the evidence then 
of record.  A previously denied claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the March 
1991 decision.

The Board has made a careful review of the record.  Since the 
March 1991 decision the veteran has submitted evidence that 
he underwent a total hip replacement in 1999.  The existence 
of a right hip pathology had been previously established.  
Evidence confirming a previously established fact is 
cumulative.  The evidence submitted does not establish a 
nexus between the hip disability and military service.  In 
addition, the veteran was afforded a DRO hearing in July 
2002.  Although transcripts of the DRO hearing held in July 
2002 are not of record, the SSOC of July 2002 discussed the 
testimony given therein.  It was noted that the veteran 
testified that he started having problems with his hip in the 
1960s and 1970s.  No evidence was submitted of a nexus to 
service at the hearing.  No other evidence was submitted 
since the March 1991 decision.  Therefore, the Board finds 
that there is no new and material evidence of record.  See 
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Accordingly, 
the claim is not reopened.



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 
3.303(d).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant for service connection for status post right inguinal 
hernia.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The probative evidence indicates that status post right 
inguinal hernia was not manifest in service.  Service medical 
records are silent for any treatment, complaints or diagnosis 
of a right inguinal hernia.  The first evidence of record of 
a right inguinal hernia are private medical records from 
Presbyterian Hospital dated between June and July 1998 that 
show that the veteran had surgery for a right inguinal 
hernia.  However, the veteran has not submitted any evidence 
of a nexus between the claimed condition and his military 
service.

Furthermore, the Board notes that although transcripts of the 
DRO hearing held in July 2002 are not of record, the SSOC of 
July 2002 discussed the testimony given therein.  It was 
noted that the veteran testified that there had been no 
diagnosis of a hernia until approximately 5 years prior to 
the hearing.  He indicated that he remembers pulling his 
groin while in service, but he stated he received no 
treatment for it.  Although the Board does not question the 
credibility of the veteran's assertion that he pulled his 
groin in service, the veteran is not competent to state the 
etiology of his hernia nor is he competent to relate it to 
service.  Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The probative evidence establishes that the veteran's status 
post right inguinal hernia was not caused by any incident in 
service.  The service records are silent for complaints, 
findings, or manifestations of any problems associated with a 
right inguinal hernia.  Furthermore, and more significant, is 
the veteran's own assertion that he was not diagnosed with a 
hernia until 1997 which was more than 52 years after 
separation from service.  
ORDER

The application to reopen the claim for service connection 
for internal derangement, right knee is denied.  

The application to reopen the claim for service connection 
for degenerative joint disease, right hip is denied.  

Service connection for status post right inguinal hernia is 
denied. 



	                        
____________________________________________
	H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


